Title: To James Madison from Louis-Marie Turreau, 26 February 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 26 February 1806, Washington. The Marquis d’Yrujo having no doubt no knowledge of the means that the union government has judged appropriate to take to punish those responsible for arming ships in New York and to prevent the consequences of such an extraordinary event, has again asked Turreau to reiterate to JM his complaints on such a matter that is all the more serious given that up to this point nothing indicates the use of repressive measures. Yrujo argues that the American government possesses the means to thwart the scandalous plan, of which in all respects its own country has furnished the means of execution. The justified grounds for complaint on the part of Spain are as evident as the remedies should be prompt. The responsibility that leads to such a flagrant violation of U.S. neutrality cannot be a basis for negotiation.
                    Yrujo adds that if, within a reasonable time frame, the U.S. government does not decide to render the justice that he demands of it, he will find himself compelled by necessity to inform all of the commanders in Spanish colonies of the uselessness of his efforts so that they may prudently take the measures they deem appropriate under the circumstances. If these measures are of the nature to compromise or infringe on the interests of U.S. citizens, it will be recognized that the responsibility for these procedures falls on none other than the American government, of which justice will have been demanded in vain.
                    Such is the formal communication that the Spanish minister asked Turreau to transmit to JM.
                